TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00577-CV



 Appellants, Lewis S. Christian, Jr.; Mark E. Morgan, Sr.; and South Texas Urgent Care
          Center Corp.// Cross-Appellant, Monroe Medical Management, Inc.

                                                  v.

  Appellee, Monroe Medical Management, Inc.// Cross-Appellees, Lewis S. Christian, Jr.;
            Mark E. Morgan, Sr.; and South Texas Urgent Care Center Corp.

     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. D-1-GN-11-003758, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Lewis S. Christian, Jr. and Monroe Medical Management, Inc. no longer wish to

pursue this appeal and have filed a joint motion to dismiss it pursuant to their settlement agreement.

However, Mark E. Morgan, Sr. and his solely-owned corporation, South Texas Urgent Care Center

Corp., were not parties to the settlement agreement. Counsel for Morgan and South Texas Urgent

Care Center previously withdrew with Morgan’s consent. Neither Morgan nor South Texas Urgent

Care Center obtained new counsel.

               On June 4, 2013, the clerk of this Court notified Morgan that his brief was overdue

and that this appeal was subject to dismissal for want of prosecution unless he filed a brief

or responded to this notice by June 14, 2013. To date, Morgan has not filed any brief and has not

responded to this Court’s notice. Similarly, South Texas Urgent Care Center has not filed a brief
and the Texas Secretary of State’s office confirmed that South Texas Urgent Care Center no longer

maintains a registered agent for service.

               Accordingly, we dismiss the appeal as to Morgan and South Texas Urgent Care

Center for want of prosecution, see Tex. R. App. P. 42.3(b),(c), and we dismiss the appeal as

to Christian and Monroe Medical Management by granting their joint motion. Tex. R. App. P. 42.1.




                                             __________________________________________

                                             Jeff Rose, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed on Joint Motion in part; Dismissed for Want of Prosecution in part

Filed: August 9, 2013




                                                2